—Order, Supreme Court, New York County (Paula Omansky, J.), entered July 7, 1999, which in an action for legal malpractice and fraud in connection with a bankruptcy proceeding, denied defendants’ motion for renewal of their previously denied motion for summary judgment, unanimously affirmed, with costs.
The motion court properly denied defendants’ motion to renew. Defendants’ argument, that this Court’s ruling that the individual plaintiff has standing to sue for legal malpractice (Good Old Days Tavern v Zwirn, 259 AD2d 300), requires dismissal of his claim for fraud and his Judiciary Law cause of action, is meritless. Plaintiff Days’ fraud and Judiciary Law claims are distinct and independent from his legal malpractice claim and his standing to sue for malpractice in no way precludes assertion of his other claims. Concur — Nardelli, J. P., Williams, Wallach and Lerner, JJ.